                                         Case 4:13-cv-02219-HSG Document 418 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                   Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                        ORDER ENTERING SUMMARY
                                                        Plaintiffs,                         JUDGMENT AGAINST THE ONLINE
                                   9                                                        FAX SERVICES CLASS
                                                 v.
                                  10
                                         MCKESSON CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 5, 2020, Defendants moved to decertify in light of a ruling by the Consumer and

                                  14   Government Affairs Bureau of the FCC stating that an “online fax service” is not a “telephone

                                  15   facsimile machine” under the Telephone Consumer Protection Act. See In the Matter of Amerifactors

                                  16   Fin. Grp., LLC Petition for Expedited Declaratory Ruling Rules & Regulations Implementing the Tel.

                                  17   Consumer Prot. Act of 1991 Junk Fax Prot. Act of 2005, CG Dkt. Nos. 02-278, 05-338, 2019 WL

                                  18   6712128, ¶ 3 (Dec. 9, 2019) (“Amerifactors”). The Court denied Defendants’ motion to decertify, but

                                  19   modified the class definition to include a Stand-Alone Fax Machine Class and an Online Fax Services

                                  20   Class. Dkt. No. 393 (“Order”). The Court later indicated its view that summary judgment should

                                  21   be entered against the Online Fax Services Class as a matter of law based on the analysis in its

                                  22   Order. Dkt. No. 400.

                                  23          The Court “may enter summary judgment sua sponte against a moving party if the losing

                                  24   party has had a ‘full and fair opportunity to ventilate the issues involved in the matter.’” Gospel

                                  25   Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553 (9th Cir. 2003) (citing Cool Fuel, Inc. v.

                                  26   Connett, 685 F.2d 309, 312 (9th Cir. 1982)). The Court allowed Plaintiffs to submit a statement

                                  27   raising any arguments as to why summary judgment against the Online Fax Services Class would

                                  28   be inappropriate without rearguing any issues already decided by the Court’s Order. Dkt. No. 400.
                                         Case 4:13-cv-02219-HSG Document 418 Filed 08/13/21 Page 2 of 2




                                   1   Plaintiffs responded indicating they wished to stand on arguments already made in connection

                                   2   with the decertification motion and their motion for summary judgment in favor of the Online Fax

                                   3   Services Class. Dkt. No. 402 at 3. But Plaintiffs contended that the Court “should not decide the

                                   4   merits of a certified Rule 23(b)(3) class’s claims until after notice has been sent and the period to

                                   5   request exclusion from the class (the ‘opt-out’ deadline) has passed.” Id.

                                   6          The parties have since provided updated class notice and the opt-out deadline, April 20,

                                   7   2021, has passed, and Plaintiffs’ arguments have been preserved for the record. The Court

                                   8   maintains its view that the Online Fax Services Class has no cause of action as a matter of law

                                   9   under Amerifactors. And the Court finds that Plaintiffs have had a “full and fair opportunity to

                                  10   ventilate the issues involved.” See Gospel Missions, 328 F.3d at 553. Accordingly, the Court

                                  11   enters summary judgment against the Online Fax Services Class.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: August 13, 2021

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
